DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 and 13-22 are pending in the Amendment filed 05/09/2022.
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1, 14, and 17, which incorporate previously indicated allowable subject matter.
However, claims 14-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, as set forth below. 
Claims 1-11, 13, and 17-21 are allowed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, the limitation “applying the electrolyzed alkaline water to the material” is ambiguous and therefore indefinite, because the step is ambiguous as to whether the applied “electrolyzed alkaline water” is that which is produced by the electrolytic cell in the electrolyzing step, or that which is produced by conditioning a portion of the electrolyzed alkaline water. 
Claims 15 and 16 are rejected as being dependent upon a rejected base claim. 
As to claim 22, the claim is directed to “A method for cleaning” but fails to positively recite any step of cleaning, which renders the claim vague and therefore indefinite. For example, absent a positive cleaning step, the step of conditioning a portion of the electrolyzed water can be interpreted to be a step for cleaning the first and second conduits. Alternatively, the step of conditioning can be interpreted to be a step for cleaning the electrolyzed water. Thus, the claim is so vague as to fail to particularly point and distinctly claim the subject matter which the inventor regards as the invention and is rendered indefinite. 
Allowable Subject Matter
Claims 1-11, 13, and 17-21 are allowed. 
Claims 14-16 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Field et al. (US 8025786 B2) teaches forming electrolyzed water solutions and running the solutions through first and second conduits which are laterally coupled [Fig. 11, col. 22, lines 58-66; col. 32, lines 2-4].
Koda (US 20180216895 A1) teaches that a fluid conduit could be constructed with internal partition walls (212a) which impart additional strength to the fluid conduit and suppresses crushing of the pipe member. Additionally, the upstream end of internally partitioned conduit functioned as a splitter and the downstream end functioned as a combiner [Abstract, Fig. 4A, para. 0023, 0069-70].
MacKenzie et al. (US 20120160329 A1) teaches plural parallel conduits are often twisted together into a helical rope-like structure to increase the strength of the conduit [para. 0003].
The closest prior art of record, as outlined above, fails to teach or suggest, alone or in combination, a method comprising the steps of directing a first and second flow of electrolyzed water through a length of a first conduit and a second conduit, “wherein the length of the first conduit is twisted around the length of the second conduit, and wherein the first flow of the electrolyzed water in the length of the first conduit and the second flow of the electrolyzed water in the length of the second conduit are separated from each other by a single wall”. This claimed feature of the method has the benefit of improving the capability of the electrolyzed water solution to capture oils [Instant Specification, pg. 111, lines 9-20].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mayer (EP 3653586) is cited to show methods of treating water using two oppositely wound double-helix water pipes and magnet units to increase turbulence [Abstract];
Uemori et al. (US 20100084274 A1) is cited to show method of treating fluids using permanent magnets at the periphery of a fluid passage [Abstract];
Hong (US 20170008780 A1) is cited to show methods of treating water using electric fields generated by a spiral electrode [Abstract, para. 0060]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713